Citation Nr: 1300156	
Decision Date: 01/03/13    Archive Date: 01/11/13

DOCKET NO.  10-26 874	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for pseudofolliculitis barbae, claimed as acne vulgaris.

3.  Entitlement to service connection for dermatitis.

4.  Entitlement to an initial rating in excess of 10 percent for degenerative joint disease of the right knee.

5.  Entitlement to an initial rating in excess of 10 percent for degenerative joint disease of the left knee.

6.  Entitlement to an initial, compensable rating for gastroesophageal reflux disease (GERD).

7.  Entitlement to an initial, compensable rating for scapho-lunate widening of the right wrist, status post ligament reconstruction.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The Veteran served on active duty from September 1986 to March 2009.

This appeal to the Board of Veterans' Appeals (Board) arose from a May 2009 rating decision in which the RO, inter alia, granted service connection and assigned an  initial, noncompensable rating, each, for degenerative joint disease of the right knee, degenerative joint disease of the left knee, GERD, and scapho-lunate widening of the right wrist, status post ligament reconstruction; as well as denied service connection for hearing loss, pseudofolliculitis barbae (claimed as acne vulgaris), and dermatitis.  In July 2009, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in March 2010, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in May 2010.

Because the Veteran has disagreed with the initial ratings assigned following the awards of service connection for degenerative joint disease of the right knee, degenerative joint disease of the left knee, GERD, and scapho-lunate widening of the right wrist, status post ligament reconstruction, the Board has characterized these claims in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability).  Moreover, although the RO, in August 2011, granted higher, 10 percent ratings for degenerative joint disease of each knee, effective April 1, 2009 (the day following the Veteran's discharge from service), inasmuch as higher ratings for these disabilities are available, and the Veteran is presumed to seek the maximum available benefit for a disability, the claims for higher ratings for these disabilities remain viable on appeal.  See Fenderson, 12 Vet. App. at 126; AB v. Brown, 6 Vet. App. 35, 38 (1993).

The Board's decision addressing the claims for service connection for hearing loss and for an initial, compensable rating for GERD is set forth below.  The claims for service connection for pseudofolliculitis barbae (claimed as acne vulgaris) and dermatitis, and the claims for higher initial ratings for degenerative joint disease of the right knee, degenerative joint disease of the left knee, and scapho-lunate widening of the right wrist, status post ligament reconstruction, are addressed in the remand following the order; those matters are being remanded to the RO, via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the appellant when further action, on his part, is required.

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate each claim herein decided have been accomplished.  

2.  The Veteran does not have hearing loss of either ear to an extent recognized as a disability for VA purposes.

3.  Although the Veteran has reported significant symptoms in the past, prior to beginning prescription medication in November 2008, the available evidence does not establish that his GERD has since been manifested by symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.  Nor does the evidence establish that his condition has been manifested by persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health; or by two or more of the symptoms for a 30 percent evaluation, of less severity.


CONCLUSIONS OF LAW

1.  The criteria for service connection for hearing loss are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102 , 3.159, 3.303, 3.385 (2012).

2.  The criteria for an initial, compensable rating for GERD are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.20, 4.31, 4.114, Diagnostic Code 7346 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2012)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2012).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim, as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim, in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Id.

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In this appeal, with respect to the Veteran's claim for service connection for hearing loss, and his claim for what was then a claim for service connection for GERD, a December 2008 pre-rating letter provided notice to the Veteran explaining what information and evidence was needed to substantiate a claim for service connection, what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA; this letter also provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations.  The May 2009 rating decision reflects the initial adjudication of the claims after issuance of this letter.

After the award of service connection and the Veteran's disagreement with the initial rating assigned for GERD, the March 2010 SOC set forth the criteria for higher ratings for GERD (rated as analogous to hiatal hernia), the timing and form of which suffices, in part, for Dingess/Hartman.  

Although no specific notice letter pertinent to the matter of higher rating has been provided, on these facts, the Veteran is not shown to be prejudiced by the absence of any such letter.  As indicated, some notice requirements were met via the December 2008 letter-albeit, in connection with claims for service connection.  Moreover, after issuance of the SOC, and opportunity for the Veteran to respond, an August 2011 SSOC reflects readjudication of the claim for higher initial rating.  Cf. Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an SOC or SSOC, is sufficient to cure a timing defect).  Further, because the Board herein denies the claim for higher rating, no other rating, or effective date, is being, or is to be, assigned; hence, there can be no prejudice to the Veteran under the notice requirements of Dingess/Hartman.  

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters herein decided.  Pertinent evidence associated with the claims file consists of the Veteran's service records, VA medical treatment records, and the reports of January and February 2009 VA examinations.  Also of record and considered in connection with the appeal are various written statements provided by the Veteran, and by his representative, on his behalf.  The Board finds that no additional RO action to further develop the record on either claim, prior to appellate consideration, is required.

The Board acknowledges that no medical etiology opinion has been obtained in connection with the Veteran's claim for service connection for hearing loss.  However, as explained in more detail below, on these facts, no such medical opinion is required.

In summary, the duties imposed by the VCAA have been considered and satisfied.  Through various notices of the RO, the Veteran has been notified and made aware of the evidence needed to substantiate the claims decided herein, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with either claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matters herein decided, at this juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

A.  Service Connection for Hearing Loss

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Such a determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Specific to claims for service connection for hearing loss, impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; the thresholds for at least three of these frequencies are 26 or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2012).

The Veteran asserts that he was exposed to loud noise during service.  More specifically, he contends that he was exposed to noise generated by aircraft, and by various weapons during training.  His service personnel records show that his primary military occupational specialty (MOS) during service was Security Forces Craftsman.

After a full review of the record, including service records, and statements by the Veteran, the Board finds that service connection for hearing loss is not warranted.

The evidence reflects that the Veteran underwent audiometric testing on several occasions during service, to include in March 1986, July 1987, June 1989, March 1990, December 2002, and February 2007.  

At the time of the Veteran's enlistment examination in March 1986, pure tone thresholds for each ear, in decibels, were recorded as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
10
0
5
LEFT
5
10
20
10
10



Audiometric testing in July 1987 revealed the following:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
15
15
10
LEFT
15
15
20
10
10

Audiometric testing in June 1989 revealed the following:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
5
0
0
LEFT
5
5
20
10
10

Audiometric testing in March 1990 revealed the following:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
0
5
LEFT
5
0
15
10
10

Audiometric testing in December 2002 revealed the following:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
15
0
5
LEFT
0
15
15
0
0



Audiometric testing in February 2007 revealed the following:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
5
5
20
LEFT
0
15
5
10
10

The Veteran also underwent VA audiometric testing in January 2009 (prior to his discharge from service), in connection with his claim for service connection for 
hearing loss.  Pure tone thresholds for each ear were recorded as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
15
10
10
15
LEFT
5
10
15
5
10

Speech audiometry was also conducted using the Maryland CNC word list and revealed speech recognition ability of 98 percent in the right ear and 100 percent in the left ear.

None of this testing reflects the presence of an in-service hearing loss of either ear to an extent recognized as a disability for VA purposes.

The Board notes that the absence of in-service evidence of hearing loss disability is not necessarily fatal to a claim for service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability (i.e., one meeting the requirements of 38 C.F.R. § 3.385) and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

However, in this case, the Veteran filed his claim for service connection for hearing loss prior to his separation from service, in connection with the Benefits Delivery at Discharge (BDD) program.  The January 2009 VA examination was conducted contemporaneous with that claim, and is the most recent evaluation available.  Neither the Veteran nor his representative has suggested that the Veteran's hearing difficulties have increased in severity since that time, or that the findings contained in the report of the January 2009 VA examination are otherwise inaccurate, so as to require another examination.  Thus, there is no other pertinent medical evidence to consider.

Considering the pertinent evidence in light of the governing legal authority cited above, the Board finds that the weight of the evidence, cited above, establishes that the Veteran does not have a current bilateral hearing loss disability, as defined by 38 C.F.R. § 3.385.  To the extent that the Veteran, himself, may be asserting the presence of a legally cognizable disability, the Board notes that he does not have the appropriate training and expertise to establish, on the basis of lay assertions, alone, that he has a current hearing disability within the meaning of 38 C.F.R. § 3.385.  See, e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").

In this regard, the Board emphasizes that Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C.A. §§ 1110, 1131; see also 38 C.F.R. § 3.303.  Thus, where, as here, competent evidence does not establish that the Veteran has the disability for which service connection is sought, there can be no valid claim for service connection.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Furthermore, on this record, VA is not required to obtain to arrange for the Veteran to undergo further VA examination or to obtain a medical opinion as to whether any current hearing loss is medically related to the Veteran's service.  See 38 U.S.C.A. § 5103A(a); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006) (reiterating that VA will provide a medical examination or obtain a medical opinion if the evidence indicates the existence of a disability or persistent or recurrent symptoms of a disability that may be associated with an event, injury, or disease in service, but the record does not contain sufficient medical evidence to decide the claim).  As indicated, there is no competent whatsoever to even suggest that the Veteran has current hearing loss, in either ear, to an extent recognized as a disability; hence, no further audiometric testing is warranted.  Moreover, because the first essential criterion for a grant of service connection-evidence of a current disability upon which to predicate a grant of service connection-has not been met, the question of medical etiology (specifically, medical nexus to service) is not reached.

Under these circumstances, the claim for service connection for hearing loss must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as no competent, probative evidence supports the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

B.  Higher Initial Rating for GERD

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where, as here, the question for consideration is entitlement to a higher rating following the initial grant of service connection, evaluation of the medical evidence to consider the appropriateness of "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  Fenderson, 12 Vet. App. at 126.

The Veteran's GERD has been rated under 38 C.F.R. § 4.114, Diagnostic Code 7346, as analogous to hiatal hernia.  See 38 C.F.R. § 4.20.  Hiatal hernia with symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health, is rated 60 percent disabling.  Hiatal hernia with persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health, is rated 30 percent disabling.  Hiatal hernia with two or more of the symptoms for the 30 percent evaluation, of less severity, is rated as 10 percent disabling.  38 C.F.R. § 4.114.

The rating schedule authorizes the assignment of a 0 percent (noncompensable) rating in every instance in which the rating schedule does not provide for such a rating and the requirements for a compensable rating are not met.  38 C.F.R. § 4.31.

The Veteran's service treatment records reflect that he first reported a history of indigestion during an in-service medical assessment in October 2008.  He indicated that he had not sought any medical care for the condition, and that he had been self medicating.  It was noted that his symptoms were infrequent and treated with over-the-counter (OTC) medications.  He was referred for further evaluation.

A November 2008 service treatment record shows that the Veteran was started on omeprazole (Prilosec) for symptoms of esophageal reflux.  Later that month, it was noted on a review of systems that the Veteran had no gastrointestinal symptoms.  On VA examination in January 2009, he was noted to be overweight at 230 pounds.

On VA examination in February 2009, the Veteran reported that he had had onset of "acid reflux" in 2005, with severe indigestion, cramping, and gas.  He indicated that he was currently taking omeprazole, with no side effects, and with improvement of symptoms.  The examiner indicated that there was no nausea, vomiting, diarrhea, constipation, indigestion, heartburn, regurgitation, dysphagia, hematemesis, or melena.  The Veteran's bowel sounds were noted to be normal, and there was no tenderness, and no palpable masses.  The examiner recorded a diagnosis of GERD, and indicated that the condition had no significant effects on the Veteran's usual occupation, and no effects on his usual daily activities.

In March 2009, it was noted on a review of systems that the Veteran had no gastrointestinal symptoms.  In September 2009, it was noted that the Veteran was taking Prilosec for GERD, and that his condition seemed stable.

Considering the pertinent facts in light of the above, the Board finds that at no point since the March 1, 2009 effective date of the award of service connection has the Veteran's GERD warranted a compensable rating.  Although the Veteran has reported significant symptoms in the past, prior to beginning prescription medication, the available evidence does not establish that the Veteran's condition has since been manifested by symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.  Nor does the evidence establish that his condition has been manifested by persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health, or by two or more of the symptoms for the 30 percent evaluation, of less severity.

Indeed, during the course of the appeal, the Veteran has not described any current symptoms he believes to warrant the assignment of a higher rating.  Rather, he has expressed the view that a compensable rating should be assigned because his condition requires him to take daily medication.  See NOD dated July 2009 and VA Form 646 dated August 2011.  However, the applicable rating criteria contain no provisions to that effect.

For all the foregoing reasons, the Board finds that there is no basis for staged rating of the Veteran's service-connected GERD, pursuant to Fenderson, and that the claim for an initial compensable rating must be denied.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the doubt doctrine; however, as the preponderance of the evidence is against assignment of a higher rating, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. at 53-56.


ORDER

Service connection for hearing loss is denied.

An initial compensable rating for GERD is denied.


REMAND

The Board's review of the claims file reveals that further RO action on the claims remaining on appeal is warranted.

In February 2009, the Veteran underwent a VA examination with respect to his right wrist and knees.  His range of motion in the relevant joints was noted to be full.  See 38 C.F.R. § 4.71, Plates I and II.  In March 2009, he underwent ligament reconstruction of the right wrist.  Thereafter, in his July 2009 NOD, he asserted that he had chronic pain in the wrist, and that he lacked full dorsiflexion and palmar flexion.  Subsequently, as reflected in a November 2010 VA treatment record, the Veteran reported that his knee disabilities were getting worse.  Bilateral knee braces were ordered, and limitation of flexion of the knees was objectively noted in December 2010 and July 2011.

In view of the Veteran's intervening wrist surgery in March 2009, and the suggestion of worsening of right wrist and knee symptoms since the last VA examination in February 2009, a more contemporaneous examination is needed to evaluate the Veteran's service-connected right wrist and bilateral knee disabilities.  See 38 C.F.R. § 5103A (West 2002); 38 C.F.R. § 3.159 (2012).  See also Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide a veteran with a thorough and contemporaneous medical examination); and Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered contemporaneous).

As to the Veteran's claims for service connection for disabilities of the skin (pseudofolliculitis barbae, claimed as acne vulgaris, and dermatitis), the February 2009 VA examiner concluded, in effect, that the Veteran had no active skin disorders.  The examiner indicated that the Veteran's reported pseudofolliculitis barbae was inactive, and the dermatitis of which he complained had resolved.

The Board notes, however, that the Veteran has indicated that his skin problems are intermittent in nature, and ongoing.  See, e.g., July 2009 NOD and August 2011 VA Form 646 (wherein it is noted that the Veteran has continued to have problems with pseudofolliculitis barbae and dermatitis since his discharge from service).  In situations such as this, where there is a reported history of exacerbation and improvement of a condition, the duty to assist encompasses the obligation to review the disability during an active, rather than an inactive, phase.  See Ardison v. Brown, 6 Vet. App. 405 (1994); Bowers v. Brown, 2 Vet. App. 675, 676 (1992).

Once VA has provided a VA examination, it is required to provide an adequate one, regardless of whether it was legally obligated to provide an examination in the first place.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  A medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

In light of the Veteran's assertions to the effect that his skin problems are intermittent, but ongoing, the Board finds that the February 2009 VA examination-apparently performed during a time when the Veteran's condition(s) was(were) inactive-is inadequate.  As such, a new examination and opinion-based on full review of the record and supported by stated rationale-is needed to fairly resolve the appellant's claims.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2012); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the RO should arrange for the Veteran to undergo VA orthopedic and dermatological examinations, by appropriate physicians, at a VA medical facility.  

With respect to scheduling the dermatology examination, the Veteran should be asked to identify when he feels his skin condition(s) become(s) active.  Thereafter, to the extent practicable, he should be scheduled for a dermatological examination as close to that time as possible.  The Veteran is also encouraged to seek outpatient care during those times that his skin condition(s) is(are) active, so that the presence and extent of the manifestations can be documented for the record.

The Veteran is hereby notified that failure to report to any such scheduled examination(s), without good cause, may result in denial of the claims for service connection for pseudofolliculitis barbae and dermatitis, as well as the claims for higher initial ratings for the service-connected disabilities of his knees and right wrist (as these claims, emanating from original claims for, and/or awards of, service connection, will be considered on the basis of the evidence of record).  See 38 C.F.R. § 3.655(a), (b) (2012).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  Id.  If the Veteran fails to report to any scheduled examination(s), the RO should obtain and associate with the claims file (a) copy(ies) of the notice(s) of the appointment(s) sent to him by the pertinent VA medical facility.

Prior to arranging further examination, to ensure that all due process requirements are met, and that the record before the examiners is complete, the RO should obtain and associate with the claims file all outstanding pertinent records.

Records of the Veteran's orthopedic treatment at the VA Medical Center (VAMC) in Washington, DC, were last associated with the Veteran's electronic (Virtual VA) claims file on August 22, 2011.  Hence, more recent medical records from this facility may exist.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the RO should obtain from the above-noted facility all outstanding, pertinent records of VA evaluation and/or treatment of the Veteran since August 22, 2011.  The RO should follow the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities.

The RO should also give the Veteran another opportunity to provide information and/or evidence pertinent to the claims remaining on appeal.  The RO's letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2012) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).

Thereafter, the RO should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2012).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2012).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claims remaining on appeal.  As indicated, the RO's adjudication of the claims must include consideration of all pertinent evidence added to the claims file since the RO's last adjudication of the claims. 

Accordingly, these matters are hereby REMANDED to the RO, via the AMC, for the following action:

1.  The RO should obtain from the VAMC in Washington, DC, any outstanding, pertinent records of evaluation and/or treatment of the Veteran since August 22, 2011.  The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the claims file.

2.  The RO should furnish to the Veteran and his representative a letter requesting that the Veteran provide information and, if necessary, authorization, to enable it to obtain any additional evidence pertinent to the claims remaining on appeal that is not currently of record.

The RO should also encourage the Veteran to seek outpatient care during those times that his skin condition(s) is(are) active, so that the presence and extent of the manifestations can be documented for the record.  The RO should specifically notify the Veteran that, if he receives such care, he should provide copies of the records of the care to the RO or, alternatively, he should provide authorization to enable the RO to obtain the records.

The RO should clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  If the Veteran responds, the RO should obtain all identified outstanding pertinent records of evaluation and/or treatment not currently of record, following the procedures set forth in 38 C.F.R. § 3.159 (2012).  All records and responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, the RO should arrange for the Veteran to undergo VA dermatology and orthopedic examinations, by appropriate physicians, at a VA medical facility.  If practicable, the dermatological examination should be conducted during a period when the Veteran indicates that his skin condition(s) is(are) active.

The entire claims file must be made available to each physician designated to examine the Veteran (to include paper copies, if the evidence in the claims file is not otherwise accessible to the examiners), and each examination report should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies should be accomplished (with all results made available to the requesting physician(s) prior to the completion of his or her report) and all clinical findings should be reported in detail.  Each physician should each set forth all examination findings, along with the complete rationale for the conclusions reached, in a printed (typewritten) report.

Knee Examination-The examiner should conduct range of motion testing on both knees (expressed in degrees).  The examiner should render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination associated with either knee.  If pain on motion is observed, the examiner should indicate the point at which pain begins.  In addition, the examiner should indicate whether, and to what extent, the Veteran experiences likely functional loss of either knee due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion.

The examiner should also indicate whether there is any lateral instability and/or recurrent subluxation in either knee.  If instability is present, the examiner should, based on the examination results and the Veteran's documented medical history and assertions, assess whether such instability is slight, moderate or severe.

Further, the examiner should indicate whether there is dislocation of the semilunar cartilage, with frequent episodes of "locking," pain, and effusion into either knee joint; and whether there are symptoms attributable to removal of the semilunar cartilage of either knee.

Wrist Examination-The examiner should conduct range of motion testing on the right wrist (expressed in degrees).  The examiner should render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination associated with the right wrist.  If pain on motion is observed, the examiner should indicate the point at which pain begins.  In addition, the examiner should indicate whether, and to what extent, the Veteran experiences likely functional loss of the right wrist due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion. 

Skin Examination-The physician should clearly identify all current disability(ies) of the skin, to include pseudofolliculitis barbae, acne vulgaris, and/or dermatitis, if any.  Then, with respect to each such diagnosed disability, the physician should render an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the disability is the result of disease or injury incurred in or aggravated by service.

In providing the requested opinion, the examiner should specifically address the medical significance, if any, of the entries in the Veteran's service treatment records reflecting the presence of pseudofolliculitis barbae/acne vulgaris in September 1986; a rash of unclear origin in October, November, and December 1999, following left knee surgery; contact dermatitis in May 2006; and seborrheic keratosis in October 2006; as well as all pertinent lay assertions.

5.  If the Veteran fails to report to any scheduled examination(s), the RO must obtain and associate with the claims file (a) copy(ies) of any notice(s) of the date and time of the appointment(s) sent to him by the pertinent VA medical facility.

6.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).

7.  After completing the requested action, and any additional notification and/or development deemed warranted, the RO should adjudicate the matters remaining on appeal in light of all pertinent evidence and legal authority.

8.  If any benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative an appropriate SSOC that includes citation to and discussion of all additional legal authority considered, as well as clear reasons and bases for all determinations, and afford them an appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The appellant need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


